OPINION
{¶ 1} Allen T. Cressel was charged with auto theft, a fourth degree felony, which carries a maximum sentence of eighteen months. Cressel, represented by counsel, entered a plea of no contest to the charge and was found guilty. The trial court sentenced Cressel to an agreed-upon sentence of nine months and ordered restitution in the amount of $503.96. *Page 2
 {¶ 2} A timely appeal was filed on Cressel's behalf and different counsel was appointed to prosecute the appeal. On February 21, 2007, appointed appellate counsel filed an Anders brief pursuant to Anders v.California (1967), 386 U.S. 738, in which he represented to the court that after review of the record he could find no arguably meritorious issues to present on appeal. By magistrate's order of March 1, 2007, we informed Cressel that his counsel had filed an Anders brief and of the significance of an Anders brief. We invited Cressel to file a pro se brief assigning any errors for review within sixty days of March 1, 2007. Cressel has not filed anything with this court.
 {¶ 3} Pursuant to our responsibilities under Anders, we have conducted an independent review of the entire record and, having done so, we agree with the assessment of appointed appellate counsel that there are no arguably meritorious issues to present on appeal, and that this appeal is wholly frivolous.
 {¶ 4} Accordingly, the judgment appealed from will be affirmed.
  GRADY, J., and DONOVAN, J., concur. *Page 1